Title: From George Washington to the New York Legislature, 4 August 1789
From: Washington, George
To: New York Legislature



Gentlemen,
[New York, 4 August 1789]

The affectionate congratulations of so respectable a public Body, as the Senate and House of Representatives of the State of New York, on my election to the Presidency of the United States, fill my breast with the most pleasing sensations.
In the fortitude and perseverence of the Citizens of this State, even amidst the calamities and dangers with which they were surrounded in the late war, I found a resource; which it always gave me pleasure to acknowledge in the strongest and most grateful terms. I may also be permitted to add, the satisfaction I experienced in retiring to the enjoyments of domestic life was greatly enhanced by a reflection, that their public virtue had been finally crowned with complete success.
I am now truly happy that my motives, for reassuming the arduous duties of a public Station, have met with your approbation. And, at the sametime, I entreat you will be persuaded that nothing could be better calculated to encourage me to hope for prosperity in the execution of the duties of my office than the assurances you have given of the favorable sentiments & expectations of the Freemen of your State.
I request, Gentlemen, that you will accept my best thanks for your polite intimation, that you will do every thing in your power to make my residence in your State agreeable; as well as for your patriotic promise of being always ready to afford your united aid & Support.

Go: Washington

